Dismissed and Memorandum Opinion filed May 28, 2015.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00654-CR

                           CHAD SMALL, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 263rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1383973

                 MEMORANDUM                       OPINION


      Appellant was charged with four offenses in four separate causes:
(1) aggravated robbery with a deadly weapon in cause 1383973, which is the cause
underlying this attempted appeal; (2) burglary of a habitation in cause 1349797;
(3) assault of a family member in cause 1349798; and (4) possession of a
prohibited item in a correctional facility in cause 1427347.

      Pursuant to a charge bargain, which is a type of plea bargain, the state
dismissed the charges in the latter two causes (1349798 and 1427347) in exchange
for appellant’s guilty plea in the underlying cause (1383793).1 The state said
punishment should be based on the recommendation in the forthcoming pre-
sentence investigation report.

       The trial court sentenced appellant to 25 years in prison. The certification of
the defendant’s right to appeal says this is a plea-bargain case and the defendant
has no right to appeal. Appellant filed a timely notice of appeal.

       On appellant’s motion, we abated the appeal for the trial court to review the
record and, if necessary, correct the certification of the defendant’s right to appeal.
The trial court held a hearing on April 8, 2015. The state submitted, and the trial
court admitted, the motions to dismiss in causes 1349798 and 1427347 as evidence
of the charge bargain. At the conclusion of the hearing, the trial court ruled this is
indeed a plea-bargain case and the defendant has no right to appeal.

       We dismiss the appeal for lack of jurisdiction. See Tex. R. App. P.
25.2(a)(2). Because this is a plea-bargain case, appellant has the right to appeal
only: (A) those matters that were raised by written motion filed and ruled on before
trial, or (B) after receiving the trial court’s permission to appeal. Kennedy v. State,
297 S.W.3d 338, 340–41 (Tex. Crim. App. 2009); Shankle v. State, 119 S.W.3d
808, 812–13 (Tex. Crim. App. 2003) (holding that state’s agreeing not to prosecute
defendant in a separate cause constituted a charge bargain).

       The record does not reflect the trial court’s permission to appeal or any
pretrial motions that could be appealed. Accordingly, we dismiss the appeal.


       1
         After the trial court dismissed cause 1349798 on the state’s motion, appellant attempted
to appeal from that cause. We dismissed that appeal because an order granting the state’s motion
to dismiss is not an appealable order. See No. 14–14–00653-CR, Small v. State (Tex. App.—
Houston [14th Dist.] Sept. 4, 2014) (mem. op.) (not designated for publication).

                                               2
                              PER CURIAM



Panel consists of Justices Boyce, Jamison, and Donovan

Do Not Publish — Tex. R. App. P. 47.2(b).




                                       3